id office uilc cca_2011020311555837 ---------- number release date from ------------------- sent thursday february am to ------------------- cc ----------- subject re bankrupt tmp question in 92_tc_804 the court held the answer is not certain that a tmp terminated as such by bankruptcy could not automatically be redesignated for the same year as tmp under the regulations applying largest profits interest rule_of sec_6231 the regulations do not specifically prohibit however a subsequent redesignation by the partners themselves after former tmp comes out of bankruptcy arguably that may be valid but there may be some hazards associated with such a designation if the partnership is deemed to have dissolved and been reconstituted as a new partnership - an issue that is also discussed on barbados in that case the partner may not be considered to be a current partner in the same partnership under sec_301_6231_a_7_-1
